                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    WILMINGTON   TRUST,         NATIONAL   )
    ASSOCIATION, et al.,                   )
                                           )
                      Plaintiffs,          )
                                           )
               v.                          )    1:21cv207
                                           )
    NATIONAL    GENERAL     INSURANCE      )
    COMPANY,                               )
                                           )
                      Defendant.           )

                        MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        This is a dispute over insurance coverage for damage resulting

from a fire at a residence located in Great Falls, Virginia.

Before the court is the motion to dismiss or, alternatively, to

stay by Defendant National General Insurance Company (“National

General”).          (Doc. 6.)      Plaintiffs Wilmington Trust, National

Association1 (“Wilmington Trust”), and Fay Servicing, LCC (“Fay

Servicing”) have responded, opposing the motion (Doc. 8), and

National General has replied (Doc. 9).          For the reasons set forth

below, National General’s motion to dismiss or stay will be denied.

I.      BACKGROUND

        The allegations in the complaint, taken in the light most

favorable to Plaintiffs, show the following:




1
  Wilmington Trust brings this action solely as trustee for MFRA Trust
2014-2.
       On March 18, 2008, Palwinder Singh obtained a mortgage with

Bank     of    America,     N.A.     for    the   original      principal     amount   of

$842,080.00 by means of a promissory note (“Note”).                      (Doc. 1 ¶ 6.)

As security for the Note, Singh conveyed a deed of trust for real

property        located     at    817    Walker   Road,   Great      Falls,    Virginia

(“Property”).         (Id. ¶ 7.)           The deed of trust required Singh to

obtain property insurance “against loss by fire, hazards included

within        the   term    ‘extended      coverage,’     and    any   other     hazards

including, but not limited to, earthquakes and floods” and required

that all policies “shall include a standard mortgage clause, and

shall name Lender as mortgagee and/or as an additional loss payee.”

(Id. ¶ 8.)

       On November 29, 2017, the Note was assigned to Wilmington

Trust.        (Id. ¶ 9.)         Fay Servicing is the servicer for the loan.

(Id. ¶ 10.)         In its capacity as loan servicer, Fay Servicing has

the authority to take actions with regard to the debt owed by

Singh, including making claims for insurance proceeds.                        (Id.)

       On     January      3,    2018,   Singh    obtained      an   insurance   policy

(“Policy”) from National General insuring the Property against

loss.2        (Id. ¶ 12.)        The Policy contains a mortgage clause which

reads, in relevant part: “If a mortgagee is named in this policy,



2
  The complaint does not mention the date Singh obtained the insurance
policy, but both parties state it was January 3, 2018, which the court
accepts for present purposes.


                                              2
any loss payable under Coverage A or B will be paid to the mortgagee

and you, as interests appear.”3 (Doc. 7-1 at 34.) “Bank of America

Fay Servicing” is listed on the Policy as the mortgagee.         (Id. at

11.)     The mortgage clause also states that the insurer can deny

the insured’s claim and “that denial will not apply to a valid

claim of the mortgagee” if the mortgagee takes certain required

actions. (Id. at 34.) The clause also contains sections requiring

the insurer to notify the mortgagee if it decides to cancel or not

renew the Policy.4   (Id. at 36.)

       Fay Servicing and Wilmington Trust allege that they were

intended third-party beneficiaries of the Policy.        (Doc. 1 ¶ 13.)

In servicing the loan, Fay Servicing managed an escrow account on

behalf of Singh through which all premiums for the Policy were

timely and fully paid to National General.       (Id. ¶¶ 14-15.)

       On May 12, 2020, the Property was damaged by fire.           (Id.

¶ 16.)    Fay Servicing, in its role as loan servicer on behalf of

Wilmington Trust, timely submitted an insurance claim for coverage

to National General.      (Id. ¶ 18.)     National General failed to

timely respond, and between June and December 2020 it failed to


3
  Coverages A and B concern the “dwelling” and “other structures.” The
Policy also contained coverages for personal property, loss of use, and
liability. (Id. at 10.)
4
  For reasons given in Part II.A, it is unclear to what extent the court
can consider the Policy, which is provided by National General in its
motion to dismiss, at this juncture. However, Plaintiffs cite to select
portions of the Policy in arguing against National General’s motion (Doc.
8 at 7-8), so the court will do likewise.

                                    3
provide any response to the claim.           (Id. ¶ 19.)     Then, without

prior warning, National General cancelled the Policy and refused

to pay the claim.         (Id. ¶ 20.)        National General allegedly

cancelled the Policy because of misrepresentations by Singh in

connection with his application for the Policy.               (Id. ¶ 27.)

According   to    Plaintiffs,     neither    Wilmington    Trust     nor   Fay

Servicing assisted Singh in applying for the Policy or had any

knowledge of any alleged misrepresentations.            (Id. ¶ 28.)

     On   January   12,   2021,   Integon    National    Insurance    Company

(“Integon”) -- a company affiliated with National General5 -- filed

a declaratory judgment action in Virginia state court seeking a

declaration that the Policy is void ab initio due to Singh’s

misrepresentations, that Wilmington Trust did not comply with

certain requirements in the Policy’s mortgage clause, and that

Integon accordingly does not owe coverage to either Singh or

Wilmington Trust.     (Doc. 7-3.)        The original complaint named as

defendants Singh and Bank of America. Integon subsequently amended

the complaint to dismiss Bank of America and add Wilmington Trust

as a defendant.     (Docs. 7-1; 7-6.)

     On March 15, 2021, Wilmington Trust and Fay Servicing filed


5
  In its briefing, National General argues that National General and
Integon are separate companies, and that Integon issued the Policy to
Singh. (Doc. 7 at 6.) It appears that both companies operate under the
brand name of “National General” or “National General Insurance.” (See
Doc. 7-2.) This issue is dealt with more fully in Part II.A. Because
Plaintiffs allege it was National General that issued the Policy, for
the sake of simplicity the court will do the same in this opinion.

                                     4
the present complaint in this court against National General.

(Doc. 1.)    In it, they allege breach of contract, negligence, and

negligent misrepresentation based on National General’s refusal to

pay the insurance claim.             National General moved to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2),

12(b)(3), 12(b)(6), 12(b)(7), and 19 and the doctrines of forum

non conveniens and abstention or, in the alternative, to stay the

action.     (Doc. 6.)   The matter is fully briefed and ready for

decision.

II.   ANALYSIS

      A.    Failure to State a Claim

      National   General     first    moves    to   dismiss   the   complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that

Plaintiffs    have   named   the     wrong    insurer.    (Doc.     7   at   6.)

Specifically, National General argues, “Plaintiffs fail to state

a claim upon which relief can be granted against National General

as Integon, and not National General, issued and renewed” the

Policy. (Id.) Plaintiffs oppose the motion, arguing that National

General’s use of a brand name by multiple affiliated companies

should not result in dismissal at this point.             (Doc. 8 at 4-7.)

      A motion to dismiss under Rule 12(b)(6) is meant to “test[]

the sufficiency of a complaint” and not to “resolve contests

surrounding the facts, the merits of a claim, or the applicability

of defenses.”    Republican Party of N.C. v. Martin, 980 F.2d 943,

                                       5
952 (4th Cir. 1992).    To survive such a motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”              Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In considering a Rule 12(b)(6)

motion, a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam), and all reasonable inferences must be drawn

in the non-moving party’s favor, Ibarra v. United States, 120 F.3d

472, 474 (4th Cir. 1997).

     In this case, both parties have attached exhibits in support

of their positions.    Specifically, National General has attached

a declaration of Jeffrey Weissmann, the general counsel for both

National General Management Corporation (“NGMC”) and National

General Holdings Corporation (“NGHC”), and the amended complaint

in the Virginia state court action that purportedly includes the

Policy at issue.    (Docs. 7-1; 7-2.)        Plaintiffs attach emails and

public   records   concerning   the       registered   business   names   in

Virginia of National General and Integon.          (Docs. 8-3; 8-4; 8-5.)

     However, because National General is moving for dismissal on

this basis under Rule 12(b)(6), the court is constrained in what

it can consider without converting the motion to one for summary

judgment.   Because a motion to dismiss “tests the sufficiency of

a complaint,” see Martin, 980 F.2 at 952, the court is “generally

                                      6
limited to a review of the allegations of the complaint itself,”

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir.

2016). A court can also consider documents explicitly incorporated

into the complaint by reference or attached as exhibits, as well

as documents submitted by the party moving for dismissal but only

if the document was integral to the complaint and there is no

dispute about its authenticity.             See id. at 166.

      Here, the court might ordinarily be able to consider the

Policy attached by National General, because it forms the basis of

Plaintiffs’ claims and is explicitly referenced in the complaint.

However, Plaintiffs appear to dispute its authenticity.                  (See Doc.

8 at 5 (“As noted in the Complaint, neither the Trust nor Fay were

ever provided a copy of the policy obtained by Singh.                    As such,

they cannot even verify that the copy of the policy attached to

the   Defendant’s    motion   to   dismiss      is   or    is    not   the   actual

policy.”).)      In the average case, this might be a hard claim for

the court to accept, as a plaintiff suing for breach of contract

surely must identify the contract it claims was breached.                       But

here Wilmington Trust alleges it was a third-party beneficiary of

Fay’s contract with National General, and it is plausible that

Wilmington Trust was not provided a copy of the actual policy.

Because the authenticity of the Policy is disputed, the court will

therefore not consider it at this juncture.                 Nor can the court

consider   the    parties’    dueling       exhibits,     such   as    emails   and

                                        7
declarations, at this stage, especially given the disputed facts

contained therein.      Cf. Gibbons v. Bank of Am. Corp., No. CV JFM

08-3511,    2009   WL   10727185,   at   *4   (D.   Md.   Apr.   22,   2009)

(considering defendant’s declaration at the motion to dismiss

stage but only when the declaration “does not contradict any facts

alleged in the Amended Complaint”) (citing Wilson-Cook Med., Inc.

v. Wilson, 942 F.2d 247, 252 (4th Cir. 1991)).

     National General’s sole argument on Rule 12(b)(6) grounds is

that Plaintiffs named the wrong party.         Plaintiffs have otherwise

stated a plausible claim for relief as to each count, accepting as

true the allegations in the complaint as the court must at this

point.     The court is constrained, therefore, to deny National

General’s motion to dismiss for failure to state a claim at this

time.    The court can reconsider this argument at a later date with

a more developed record as to the proper defendant, as well as any

motion to amend the complaint, if appropriate.6              See Dukes v.


6
  In his declaration, Weissmann avers that “National General” and
“National General Insurance” are “not actual companies” but in fact “are
brand names that are used by all of the separate wholly owned
subsidiaries under the NGMC and NGHC umbrellas.” (Doc. 7-2 ¶ 6.) In
other words, that National General Insurance Company and Integon National
Insurance Company are separate entities both doing business under the
banner of “National General” or “National General Insurance.”       It is
unclear at this point who issued the Policy.      Weissmann says it was
Integon (id. ¶ 5), Integon is the plaintiff in the Virginia state case
seeking rescission of the Policy, and the first page of the Policy says
it was underwritten by Integon (Doc. 7-1 at 9). However, a logo for
National General appears on that same first page, and the Policy further
reads “PROGRESSIVE SPECIALTY INSURANCE AGENCY INC. and National General
Insurance are pleased to present you with your homeowners new business


                                     8
Newton Conover City Sch., No. 5:13-CV-001-DCK, 2013 WL 549388, at

*2 (W.D.N.C. Feb. 12, 2013).

     B.   Failure to Join a Required Party

     National General next moves to dismiss pursuant to Rule

12(b)(7) and Rule 19 of the Federal Rules of Civil Procedure,

arguing that Plaintiffs have failed to add a required party,

Palwinder Singh.   (Doc. 7 at 6-9.)    Plaintiffs contend that Singh

is not a necessary party to this action.     (Doc. 8 at 7-9.)

     Rule 12(b)(7) permits a court to dismiss an action for

“failure to join a party under Rule 19,” which governs the required

joinder of parties.   Fed. R. Civ. P. 12(b)(7).    Rule 19 sets forth

a two-part inquiry for determining whether a court must dismiss an

action for failure to join an indispensable party.       Pettiford v.

City of Greensboro, 556 F. Supp. 2d 512, 517 (M.D.N.C. 2008).

First, a court must determine whether the person is “required”

(i.e., “necessary”) under Rule 19(a).      Nat’l Union Fire Ins. Co.

v. Rite Aid of S.C., 210 F.3d 246, 249 (4th Cir. 2000).         If the

absent person is a required party, the court must order his joinder

and the action may continue.     Pettiford, 556 F. Supp. 2d at 517.

Second, if joinder is required but is not feasible -- for example,


insurance policy.” (Id.) The court will await further development on
this issue. See Davis v. Wells Fargo, 824 F.3d 333, 351 (3d Cir. 2016)
(rejecting defendant’s argument on 12(b)(6) review that plaintiff named
the wrong party in part when an integral document attached to the
complaint contained letterhead that bore defendant’s name). The court
also expresses no view on whether an amended complaint is necessary.


                                  9
if joinder would destroy a court’s diversity jurisdiction -- the

court must determine whether the person is “indispensable” under

Rule 19(b) such that the action must be dismissed.7       Nat’l Union,

210 F.3d at 249.      Dismissal of a case “should be employed only

sparingly.”   Teamsters Loc. Union No. 171 v. Keal Driveaway Co.,

173 F.3d 915, 918 (4th Cir. 1999).     A decision to dismiss must be

made “pragmatically,” with the court “examin[ing] the facts of the

particular controversy to determine the potential for prejudice to

all parties, including those not before it.”       Id.   The burden of

proof is on the moving party to demonstrate that the absent person

must be joined to facilitate a just adjudication.        Pettiford, 556

F. Supp. 2d at 517.

     The first inquiry is whether Singh is a required party to

this action under Rule 19(a).     Rule 19(a) requires joinder when

     (A) in that person’s absence, the court cannot accord
     complete relief among existing parties; or
     (B) that person claims an interest relating to the
     subject of the action and is so situated that disposing
     of the action in the person’s absence may:
     (i) as a practical matter impair or impede the person’s
     ability to protect the interest; or


7 Rule 19(a) speaks about a “required party,” although courts use the
words “required” and “necessary” interchangeably.       Rule 19(b) was
restyled in the 2007 amendments to the Federal Rules of Civil Procedure
to eliminate the word “indispensable.” See Fed. R. Civ. P. 19 advisory
committee note to the 2007 amendment (“‘Indispensable’ was used only to
express a conclusion reached by applying the tests of Rule 19(b). It
has been discarded as redundant.”). Thus, “Rule 19(a) embraces all those
persons who should be joined, including those whose joinder is not
feasible and who ultimately may be regarded as indispensable under Rule
19(b).” Wright & Miller, 7 Fed. Prac. & Proc. Civ. § 1604 (3d ed.).


                                  10
       (ii) leave an existing party subject to a substantial
       risk of incurring double, multiple, or otherwise
       inconsistent obligations because of the interest.

Fed. R. Civ. P. 19(a)(1).

       Wilmington Trust and Fay Servicing argue that Singh is not a

required party because “Fay’s claim does not extend to any of

Singh’s personal property . . . or to Singh’s equity in the

Property.     Under the terms of the policy, Singh has no right to

any insurance proceeds up to the amount of the mortgage debt.

Accordingly, Fay’s claim can be resolved without Singh’s presence

in this action.”     (Doc. 8 at 8.)   In essence, Plaintiffs argue

that the Policy’s mortgage clause creates a separate contract

between Plaintiffs and National General such that the court can

resolve Plaintiffs’ claims without Singh’s presence. On the record

before it, this claim appears plausible.

       The mortgage clause reads, in part: “If a mortgagee is named

in this policy, any loss payable under Coverage A or B will be

paid to the mortgagee and you, as interests appear.”   (Doc. 7-1 at

34.)    The clause further states that the insurer can deny the

insured’s claim, and “that denial will not apply to a valid claim

of the mortgagee” if the mortgagee takes certain required actions.

(Id.)    The clause also contains sections requiring the insurer to

notify the mortgagee if it decides to cancel or not renew the

Policy.     (Id. at 36.)

       In general, there are two types of mortgage clauses.   See 4

                                 11
Couch on Ins. §§ 65:8-65.9 (3d ed.) (distinguishing the “simple”

from the “standard” mortgage clause). The “simple” mortgage clause

merely provides that the proceeds of the policy will be paid first

to the mortgagee to the extent of his or her interest.             “The

generally accepted view is that under a simple or open clause, the

rights of the lienholder are wholly derivative, and cannot exceed

those of the insured . . .     [T]he mortgagee stands in the shoes of

the insured, enjoying the same rights as the insured, no more, no

less; if coverage is defeated due to an act of the insured, the

mortgagee likewise would be denied recovery.” 46A C.J.S. Insurance

§ 1954 (Mar. 2021 update).

      In contrast, the “union” or “standard” mortgage clause, in

addition to providing that the proceeds of the policy will be paid

to the extent of the mortgagee’s interest, further protects the

mortgagee against loss from any act or neglect of the mortgagor.

When an insurance policy has a standard mortgage clause, “the

mortgagee has an independent contract with the insurer that cannot

be defeated by improper or negligent acts of the mortgagor.”          4

Couch on Ins. § 65:32.      Thus, in a common scenario, the insured’s

act of arson would not preclude a lienholder from recovering from

the   insurer   under   a   standard   mortgage   clause.   See,   e.g.,

Nationwide Mut. Ins. Co. v. Dempsey, 495 S.E.2d 914 (N.C. App.

1998).

      Often, the standard mortgage clause contains express language

                                   12
to the effect that the mortgagee or lienholder’s interest “shall

not be invalidated by any act or neglect” of the mortgagor.   See,

e.g., Foremost Ins. Co. v. Allstate Ins. Co., 486 N.W.2d 600, 602

(Mich. 1992).   Virginia courts have upheld the use of standard

mortgage clauses containing similar language for upwards of 100

years.   See Nat’l Bank of Fredericksburg v. Virginia Farm Bureau

Fire & Cas. Ins. Co., 606 S.E.2d 832, 833 (Va. 2005) (“The clause

stated, in pertinent part, that ‘this insurance as to the interest

of the . . . Lienholder shall not be invalidated by any act or

neglect of the [Owner].’”); New Brunswick Fire Ins. Co. of New

Brunswick, N.J., v. Morris Plan Bank of Portsmouth, Va., 118 S.E.

236, 237–38 (Va. 1923).

     There is no such express language in the Policy.     However,

the Policy’s mortgage clause does state that, “If we deny [the

insured’s] claim, that denial will not apply to a valid claim of

the mortgagee” if certain conditions are met.   (Doc. 7-1 at 34.)

     Plaintiffs have not pointed to any case law or other authority

on the type of mortgage clause present here, given this language,

and what effect that might have on the present case.     It is not

the court’s obligation to conduct the parties’ research, see United

States v. Johnson, 122 F. Supp. 3d 272, 346 (M.D.N.C. 2015), but

the court should avoid being led to a potentially erroneous legal

determination based on such failure.      Consequently, the court

conducted its own independent research, which reveals that state

                                13
courts construing substantially identical language have deemed it

to be a standard mortgage clause.           Further, such courts have held

that,     as   a   result,   the   insured’s   misrepresentations    in   the

insurance application do not void a valid claim by the mortgagee.

See, e.g., Norwest Mortg., Inc. v. Nationwide Mut. Fire Ins. Co.,

718 So. 2d 15, 17 (Ala. 1998) (holding that an identical clause

was   a   “‘standard’ mortgage clause,         which,   under   Alabama   law,

constitutes a separate contract between a mortgagee and an insurer

that is not voided . . . by an insured’s misrepresentations in an

insurance application.”); Nationwide Mut. Ins. Co. v. Hunt, 488

S.E.2d 339, 343 (S.C. 1997).

      Norwest Mortgage is instructive.          The facts in that case are

substantially similar to those alleged in the present case. There,

the homeowners allegedly made misrepresentations in the insurance

application, the insurance company issued the policy, the bank

mortgagee was named in the policy, and the house was eventually

destroyed by fire.           718 So.2d at 16.     While investigating the

claim, the insurance company discovered the misrepresentations,

refused coverage, and filed a declaratory judgment action in

Alabama state court seeking to void the policy.           Id.    The Alabama

Supreme Court, construing a mortgage clause virtually identical to

the one at issue here, held that it was a standard mortgage clause

that created a separate contract between the insurance company and

the mortgagee -- “a contract that was not subject to the nullifying

                                       14
effects”     of    Alabama’s      statute     prohibiting      material

misrepresentations in an insurance application.       Id. at 17.

     This reasoning is sufficiently persuasive at this point to

deny National General’s motion on this ground.8       If this line of

authority is correct, contrary to National General’s contention

(Doc. 7 at 7) the court would not need to resolve the “threshold

issue” of whether Singh made material misrepresentations in his

insurance application.     While such a determination might affect

Singh’s own insurance claim, it may have no bearing on Plaintiffs’

claim for coverage assuming a standard mortgage clause that creates

a separate contract between Plaintiffs and National General that

cannot be voided by Singh’s alleged bad acts.         This action can

therefore proceed without Singh because he would not be a necessary

party.   For these reasons, the court will deny National General’s

motion under Rule 12(b)(7) at this time.9




8
  In addition, the mortgage clause in the Policy contains a requirement
that the insurer not cancel the policy without giving notice to the
mortgagee, which “effects a contract of insurance directly with the
[mortgagee], and is, in effect, a [standard] mortgage clause.” See 4
Couch on Ins. § 65:10.
9
  Because this argument was not sufficiently developed to address the
case law the court discovered, the denial is without prejudice to
National General raising it later in an appropriate context. National
General has also made a passing reference to Rule 12(b)(2), arguing that
the addition of Singh would “render venue inappropriate as there is no
indication that the Middle District of North Carolina has personal
jurisdiction over Singh.” (Doc. 7 at 9 n.2.) Because the court has
found that Singh is not a necessary party, it need not consider this
argument and will deny the motion on this point as moot.

                                  15
      C.       Improper Venue and Forum Non Conveniens

      National General next moves to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(3), arguing that the Middle District

of North Carolina is an improper venue.                          In the alternative,

National General argues that even if venue is appropriate in this

district, the case should be dismissed under the doctrine of forum

non conveniens.        (Doc. 7 at 9-11.)          Plaintiffs oppose both grounds

for dismissal.         (Doc. 8 at 9-10.)

      “When an objection to venue has been raised under Rule

12(b)(3), the burden lies with the plaintiff to establish that

venue is proper in the judicial district in which the plaintiff

has brought the action.”              Turfworthy, LLC v. Dr. Karl Wetekam &

Co. KG, 26 F. Supp. 3d 496, 502 (M.D.N.C. 2014) (quotations

omitted).       Absent an evidentiary hearing, a plaintiff need only

make a prima facie showing that venue is proper.                      Mitrano v. Hawes,

377     F.3d    402,    405    (4th    Cir.       2004).         In   making    a   venue

determination,         the    court    can    consider       evidence       outside   the

pleadings and should view the facts in the light most favorable to

the plaintiff.         Turfworthy, 26 F. Supp. 3d at 502.

      In opposing venue in this district, National General repeats

the arguments it made under Rules 12(b)(6) and 12(b)(7) -- that it

is not a proper defendant and so venue in this district is improper

and that the addition of Singh as a necessary party would render

venue    here    inappropriate.          However,          for    reasons      previously

                                             16
discussed, the court is not persuaded to grant National General’s

motion to dismiss on either ground at this time.              Further, as

Plaintiffs argue, “There is no dispute that National General’s

headquarters are located in Winston-Salem” in this district. (Doc.

8 at 9.)         Under 28 U.S.C. § 1391(b)(1), venue is proper in “a

judicial district in which any defendant resides, if all defendants

are residents of the State in which the district is located.”10           A

corporate defendant is a resident “in any judicial district in

which     such    defendant   is    subject   to   the   court’s   personal

jurisdiction with respect to the civil action in question.”             28

U.S.C. § 1391(c). A corporation is subject to the court’s personal

jurisdiction, in part, in the location of its “principal place of

business” where its officers “direct, control, and coordinate the

corporation’s activities.”          Hertz Corp. v. Friend, 559 U.S. 77,

92–93 (2010).      National General’s principal office address and the

location of several of its high-ranking officers is in Winston-


10
     In full, § 1391(b) provides:

        A civil action may be brought in -

        (1) a judicial district in which any defendant resides, if all
        defendants are residents of the State in which the district is
        located;
        (2) a judicial district in which a substantial part of the events
        or omissions giving rise to the claim occurred, or a substantial
        part of property that is the subject of the action is situated; or
        (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which
        any defendant is subject to the court’s personal jurisdiction with
        respect to such action.


                                      17
Salem, North Carolina, in this district.          (Doc. 8-4.)    On the

current record, and with National General offering no other ground

that venue is inappropriate, the court finds that venue is proper

in this district. The court will therefore deny National General’s

motion to dismiss pursuant to Rule 12(b)(3).11

     The doctrine of forum non conveniens grants the district court

discretion to dismiss a case in certain circumstances.            S & D

Coffee, Inc. v. GEI Autowrappers, 995 F. Supp. 607, 610 (M.D.N.C.

1997).   Specifically, “[a] forum non conveniens dismissal must be

based on the finding that, when weighed against plaintiff’s choice

of forum, the relevant public and private interests strongly favor

a specific, adequate, and available alternative forum.”            Jiali

Tang v. Synutra Int’l, Inc., 656 F.3d 242, 246 (4th Cir. 2011).

Before dismissing for forum non conveniens, “[a] district court

must determine whether the alternative forum is: 1) available; 2)

adequate; and 3) more convenient in light of the public and private

interests involved.”     Id. at 248.      Forum non conveniens “is a

common law doctrine now largely limited in federal court to cases

where the alternative forum for litigating the dispute is outside

of the United States.”    Compania Naviera Joanna SA v. Koninklijke

Boskalis Westminster NV, 569 F.3d 189, 200 (4th Cir. 2009) (citing




11 Plaintiffs also argue that venue would likewise be proper as to
Integon, which also has its principal place of business in this district.
(Docs. 8 at 9; 8-3.)

                                   18
Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422,

435-36 (2007)).

     Plaintiffs do not address the specific prongs of a forum non

conveniens inquiry.   Nevertheless, there does not appear to be any

dispute that there is an available and adequate alternative forum

in the Virginia state court in which Integon’s declaratory judgment

action is currently pending.12         Rather, Plaintiffs’ opposition

focuses, albeit in a cursory fashion, on the public and private

interest factors.     (Doc. 8 at 10.)      These factors include the

following:

     (1) the ease of access to sources of proof; (2) the
     availability of compulsory process for securing the
     attendance of unwilling witnesses; (3) the costs of obtaining
     the attendance of witnesses; (4) the ability to view premises;
     (5) the general facility and cost of trying the case in the
     selected forum; and (6) the public interest, including
     administrative difficulties, the local interest of having
     localized controversies decided at home, and the interest of
     trying cases where the substantive law applies.



12
   National General also argues that the Eastern District of Virginia
would be an adequate alternative venue.     (Doc. 7 at 10.)     However,
National General has sought dismissal on the basis of forum non
conveniens in the alternative, only if this court finds venue in the
Middle District of North Carolina to be proper. (See id.) The court
notes that National General has not moved to transfer venue under 28
U.S.C. § 1404(a) in such a situation. Typically forum non conveniens,
as opposed to § 1404(a), “applies only when the superior forum is in a
foreign country or perhaps, under rare circumstances, a state court or
a territorial court.” Wright & Miller, 14D Fed. Prac. & Proc. Juris.
§ 3828 (4th ed.). In other words, to the extent that National General
is arguing that, were this court to find venue proper in this district,
the court should nevertheless dismiss in favor of another federal court,
the more appropriate request would be a motion to transfer under
§ 1404(a). National General did not make that motion, so this court
considers the argument for forum non conveniens only as it relates to
the Virginia state court.

                                  19
Compania Naviera, 569 F.3d at 200.           Considering all the relevant

factors, the court cannot say that they “strongly favor” the

Virginia state court as a more convenient forum.

      As to the first three factors, the sources of proof are mostly

documents,    such   as   the   Policy,     and   witness    testimony.     The

documents can be viewed in either forum, and Plaintiffs allege

that key witnesses are located here in North Carolina where

National General is headquartered and that such witnesses could

not be compelled to testify in Virginia by means of a Virginia

state court subpoena.        (Doc. 8 at 10.)      Both Wilmington Trust and

Fay Servicing are located outside both Virginia and North Carolina,

so it does not appear that one forum would be any more convenient

or costly for Plaintiffs.       In any event, Plaintiffs have chosen to

sue   in   this   district    and   their   choice   is     “ordinarily   given

significant deference.”         Jacobs Vehicle Sys., Inc. v. Yang, No.

1:12CV00181, 2013 WL 4833058, at *5 (M.D.N.C. Sept. 10, 2013)

(citations omitted).

      It is unclear if a premises view -- the fourth factor -- is

relevant in this case. If so, that would weigh in favor of Virginia

since the Property is located in Virginia.                  Nor has any party

articulated any cost analysis -- the fifth factor.              It appears the

case would be slightly less costly to try in the present forum,

since Plaintiffs are not located in either North Carolina or

Virginia, but Defendant National General is located in North

                                      20
Carolina.   Finally, the public interest factors do not weigh

heavily in favor of Virginia.     There do not appear to be any

administrative difficulties in trying the case in North Carolina.

While the Virginia state action was filed first, it was filed only

about two months prior to this action, and there is no indication

that significant proceedings have occurred in that court.      And

while this case potentially deals with Virginia law   -- which the

parties appear to assume is the case, an assumption the court need

not resolve at this moment -- the legal issues concern relatively

routine questions of contract and tort law, rather than complex

issues of comparative law.      Cf. Jiali Tang, 656 F.3d at 252

(affirming dismissal based on forum non conveniens in part where

“the district court would likely encounter complex issues of

Chinese law”).   To the extent this factor weighs in favor of

dismissal, it is slight.

     A court should dismiss an action under forum non conveniens

in favor of an alternative forum only when “the chosen forum would

establish oppressiveness and vexation to a defendant out of all

proportion to plaintiff’s convenience, or when the chosen forum is

inappropriate because of considerations affecting the court’s own

administration and legal problems.”   Compania Naviera, 569 F.3d at

200 (4th Cir. 2009) (quotations and alterations omitted).   Viewed

in light of all the relevant factors, the court cannot say that

the chosen forum “establish[es] oppressiveness and vexation” to

                                21
National General “out of all proportion” to upset Plaintiffs’

choice of forum.   National General’s motion to dismiss under forum

non conveniens will therefore be denied.

     D.    Abstention

     The final basis on which National General moves to dismiss is

under the doctrine of abstention, which Plaintiffs oppose.13

     “Abstention from the exercise of federal jurisdiction is the

exception, not the rule.”    Colorado River Water Conservation Dist.

v. United States, 424 U.S. 800, 813 (1976).         Abstention is “an

extraordinary and narrow exception to the duty of a District Court

to adjudicate a controversy properly before it.”         Id. (citation




13
  National General brings this portion of its motion to dismiss pursuant
to Rule 12(b)(1). “The Fourth Circuit has not decided whether a court
entertaining a Colorado River abstention challenge should apply a Rule
12(b)(1) or 12(b)(6) standard.”    Williams v. Ests. LLC, No. 1:19-CV-
1076, 2020 WL 887997, at *8 n.6 (M.D.N.C. Feb. 24, 2020).       District
courts have allowed abstention challenges to be raised under both a Rule
12(b)(1) and Rule 12(b)(6) motion. See id. (collecting cases). Colorado
River abstention sits uneasily with Rule 12(b)(1), which requires
dismissal for lack of subject matter jurisdiction. The language of that
case and its progeny presuppose the court has jurisdiction, but due to
“exceptional circumstances” should decline to exercise it. See Colorado
River, 424 U.S. at 813 (“The doctrine of abstention, under which a
District Court may decline to exercise or postpone the exercise of its
jurisdiction, is an extraordinary and narrow exception to the duty of a
District Court to adjudicate a controversy properly before it.”)
(citation omitted, emphasis added).     And, indeed, in the context of
Younger abstention, the Fourth Circuit has emphasized that “Younger
abstention ‘does not arise from lack of jurisdiction in the District
Court, but from strong policies counseling against the exercise of such
jurisdiction where particular kinds of state proceedings have already
been commenced.’” Nivens v. Gilchrist, 444 F.3d 237, 247 n.7 (4th Cir.
2006) (quoting Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc.,
477 U.S. 619, 626 (1986)). The court need not resolve this issue here
because regardless of the standard to be applied, the outcome would be
the same.

                                  22
omitted). In addition to certain other limited forms of abstention

not applicable here, so-called Colorado River abstention “solely

as a matter of judicial administration[] permits dismissal of a

duplicative federal action when ‘wise judicial administration,

giving   regard    to     conservation      of   judicial    resources     and

comprehensive     disposition     of        litigation’     clearly   favors

abstention.”     Chase Brexton Health Servs., Inc. v. Maryland, 411

F.3d 457, 463 (4th Cir. 2005) (quoting Colorado River, 424 U.S. at

817) (alterations omitted).

      The “threshold question” in deciding whether Colorado River

abstention is appropriate is whether there are parallel federal

and state proceedings.       Id. at 463.         “If parallel suits exist,

then a district court must carefully balance several factors, ‘with

the   balance   heavily    weighted    in    favor   of   the   exercise   of

jurisdiction.’”    Id. (quoting Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 16 (1983)).             Although the inquiry is

not a “hard-and-fast” one in which application of a “checklist”

dictates the outcome, see id., relevant factors include:

      (1) whether the subject matter of the litigation involves
      property where the first court may assume in rem jurisdiction
      to the exclusion of others; (2) whether the federal forum is
      an inconvenient one; (3) the desirability of avoiding
      piecemeal litigation; (4) the relevant order in which the
      courts obtained jurisdiction and the progress achieved in
      each action; (5) whether state law or federal law provides
      the rule of decision on the merits; and (6) the adequacy of
      the state proceeding to protect the parties’ rights.

Id. at 463-64.

                                      23
     As   to    the   threshold   question,   suits   are   parallel    “if

substantially the same parties litigate substantially the same

issues in different forums.”          New Beckley Min. Corp. v. Int’l

Union, United Mine Workers of Am., 946 F.2d 1072, 1073 (4th Cir.

1991).    This requirement has been “strictly construed.”              Chase

Brexton, 411 F.3d at 464.

     Here, given this high bar, it is doubtful whether the two

suits can be      considered parallel.        Notably, the parties are

different.     Fay Servicing is a Plaintiff here, but is not named in

the Virginia state court action, while Integon is the plaintiff in

the Virginia state case but National General -- which, according

to National General itself, is a wholly separate company -- is the

Defendant here.       Even in situations in which the parties are

“virtually identical,” suits may not be parallel if “the issues

raised and remedies sought are not” also identical.              See New

Beckley, 946 F.2d at 1074.        In the Virginia state action, Integon

seeks declaratory relief, while Plaintiffs here seek monetary

damages. Further, Plaintiffs seek a jury trial in this case, while

in the Virginia case the decision will be left to the court.            Cf.

id. (“New Beckley seeks compensation in federal court and equitable

relief in state court. A difference in remedies is a factor

counseling denial of a motion to abstain.             The difference in

remedies becomes more pronounced when one suit requires a jury and

the other does not.”) (citation omitted).

                                     24
     Even if the proceedings were parallel, a review of the

relevant factors, with the balance “heavily weighted” in favor of

exercising jurisdiction, would lead this court not to abstain.

See Moses H. Cone, 460 U.S. at 16.       The first factor, whether the

litigation involves in rem jurisdiction, is not applicable.              The

second factor, whether the federal forum is inconvenient, does not

provide any support for abstention.        National General is located

in this district, and Plaintiffs are not located in either Virginia

or North Carolina, so this district is no more or less convenient

than Virginia.

     The third factor is the desirability of avoiding piecemeal

litigation.      Importantly,   however,    the     “mere    potential   for

conflict in the results of adjudications, does not, without more,

warrant staying exercise of federal jurisdiction.”           Chase Brexton,

411 F.3d at 465 (citation omitted).         Indeed, the “general rule

[is] that our dual system of federal and state governments allows

parallel   actions   to   proceed   to   judgment    until    one   becomes

preclusive of the other.”       Id. at 462.         The desire to avoid

piecemeal litigation in the abstention context requires something

beyond mere concurrent proceedings. For example, in Colorado River

itself, the Supreme Court was dealing with a federal statute that

evinced a “clear federal policy” in the “avoidance of piecemeal

adjudication of water rights in a river system” and a firm belief

that the allocation of water rights is “best conducted in unified

                                    25
proceedings.”   Colorado River, 424 U.S. at 819.    There is no such

statute or policy in this case.    Rather, the piecemeal litigation

National General fears is that which is inherent in any concurrent

proceeding in our federal system.      This is not enough to merit

abstention.

     The fourth factor is the order in which each court obtained

jurisdiction and the progress in each action.       “Priority should

not be measured exclusively by which complaint was filed first,

but rather in terms of how much progress has been made in the two

actions.”   Moses H. Cone, 460 U.S. at 21.   Here, while the Virginia

action was filed first, it was filed only two months prior to this

federal case.    The court has no indication how far proceedings

have advanced in that case, either.      To the extent this factor

weighs in favor of abstention, it is slight.    See New Beckley, 946

F.2d at 1074 (noting that the order in which the two courts

obtained jurisdiction “matters little” when the cases were filed

nine months apart).

     The final two factors -- whether state or federal law provides

the rule of decision and the adequacy of the state proceeding to

protect the parties’ rights -- weigh in favor of abstention.    Even

assuming, as do the parties (see Doc. 7 at 16), that this case

involves Virginia law, the questions presented are fairly routine

issues of contract or tort law.    There is also no allegation that

the Virginia state court is unable to protect the parties’ rights.

                                  26
     District courts have a “virtually unflagging obligation” to

“exercise the jurisdiction given them.”            Colorado River, 424 U.S.

at 817.    This court’s task “is not to find some substantial reason

for the exercise of federal jurisdiction,” but rather “to ascertain

whether there exist ‘exceptional’ circumstances, the ‘clearest of

justifications’       .   .   .    to   justify   the    surrender    of    that

jurisdiction.”       Bell v. Am. Int’l Indus., No. 1:17CV111, 2020 WL

6546234, at *6 (M.D.N.C. Nov. 6, 2020) (quoting Moses H. Cone, 460

U.S. at 25-26).       Mindful of this obligation, and having weighed

all the relevant factors, the court will deny National General’s

motion to dismiss on grounds of abstention.

     E.        Discretionary Stay

     In the alternative, National General argues that the court

should stay this action pending the resolution of the Virginia

state court action.       (Doc. 7 at 15-17.)       It argues that “while a

stay under the abstention doctrine as laid out in Colorado River

would     be   appropriate,       National   General    contends   the     proper

analysis of the motion to stay is under the Landis Doctrine.”               (Id.

at 14-15.)        Plaintiffs do not appear to respond to National

General’s argument for application of the Landis doctrine.

     When considering whether to stay a federal proceeding during

the pendency of a similar state court action, the Fourth Circuit

has used both the Landis doctrine and the Colorado River doctrine.

Bell, 2020 WL 6546234, at *8 (citations omitted).                  For reasons

                                        27
discussed above, this court has already concluded that National

General’s motion cannot meet the high bar for Colorado River

abstention.

     In Landis, the Supreme Court held that “the power to stay

proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.”

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).      The Fourth Circuit

has admonished that, while the power to grant a discretionary stay

pending parallel proceedings under Landis is “well recognized,” it

is not “without limitation.”    Williford v. Armstrong World Indus.,

Inc., 715 F.2d 124, 127 (4th Cir. 1983).         “[P]roper use of this

authority calls for the exercise of judgment which must weigh

competing interests and maintain an even balance.              The party

seeking   a   stay   must   justify    it   by   clear   and   convincing

circumstances outweighing potential harm to the party against whom

it is operative.”    Id. (quotations omitted).      In deciding whether

to grant a stay, the court weighs “the interests of judicial

economy, the potential prejudice to the non-moving party in the

event of a stay, and the hardship and inequity to the moving party

in the absence of a stay.”     Bell, 2020 WL 6546234, at *9.

     Here, the first factor, judicial economy, weighs in favor of

a stay.   There are two separate cases involving similar parties

and issues proceeding simultaneously.       This is an inefficient use

                                  28
of judicial resources.         See id. (“When overlapping suits are filed

in     separate    courts,    stays   .    .     .    are   the   best   means   of

coordination.”) (quoting Blair v. Equifax Check Servs., Inc., 181

F.3d 832, 839 (7th Cir. 1999)).

       The second factor is the potential prejudice to the non-

moving party if the case is stayed.                  Because Plaintiffs did not

respond to this portion of National General’s motion, they did not

specifically address how they might be prejudiced if this case

were     stayed.      In     addressing        National     General’s    abstention

argument, however, Plaintiffs note that, “The Virginia Action

[does not] name Fay as a party even though Fay submitted the claim

that is the subject of this case.              Fay is in possession of the key

evidence related to the claim, communicated with National General

about the claim, and is delegated authority to manage the claim.

Meanwhile, all of the employees who communicated with Fay about

the claim are located in Winston-Salem . . . [T]hese individuals

could not be compelled to testify in Virginia.                    The location of

key witnesses and evidence and the presence of a key party in this

action all weigh heavily in favor of this action moving forward in

this forum.”       (Doc. 8 at 13.)

       Further, according to the complaint, Fay Servicing submitted

an insurance claim to National General in May 2020, to which

National General did not respond for approximately eight months

before filing the declaratory judgment action in Virginia court in

                                          29
January 2021.        (Doc. 1 ¶¶ 16-19.)      In other words, Plaintiffs

allege they are entitled to insurance proceeds that have been

unjustifiably withheld for over a year.             Again, it is unclear how

advanced the Virginia state court action is, which makes it

difficult to ascertain whether any further delay in this court is

likely to be prejudicial to Plaintiffs.             Nevertheless, given the

different parties and claims in this action and the length of time

Plaintiffs have waited for a resolution of their insurance claim,

this factor weighs in favor of allowing this case to proceed.

     The final factor is hardship to the moving party in the

absence of a stay.           National General argues that it will be

burdened by having to participate in similar litigation in two

different forums, including duplication of discovery and the risk

of inconsistent verdicts.          (Doc. 7 at 16.)            However, Landis

instructs that the party moving for a stay “must make out a clear

case of hardship or inequity in being required to go forward, if

there is even a fair possibility that the stay . . . will work

damage to some one else.”          Landis, 299 U.S. at 255.               National

General has not met this standard here.             While there is a risk of

duplication, such risk is inherent in our dual system that permits

cases to be filed in both federal and state courts.                      As to the

threat   of    inconsistent     verdicts,    National        General      has   not

clarified     what   that    inconsistency   is     likely    to    be    and   why

traditional     rules   of    preclusion,    such    as   res      judicata     and

                                     30
collateral     estoppel,   would   not    guard   against   such    a     risk.

Accordingly, National General has not made a “clear case of

hardship or inequity” to warrant a stay in this case.              Id.

    The court will therefore deny National General’s request for

a stay.

III. CONCLUSION

    For the reasons stated,

    IT    IS   THEREFORE   ORDERED   that   Defendant   National         General

Insurance Company’s motion to dismiss or, in the alternate, to

stay (Doc. 6) is DENIED.



                                             /s/   Thomas D. Schroeder
                                          United States District Judge

June 17, 2021




                                     31
